MORROW, P. J.
The conviction is for theft; punishment fixed at confinement in the penitentiary for a period of two years.
According to the state’s witness, Crofford, he missed six motorcycle tires from his place of business. This occurred at nighttime. They were recovered about an hour later. The tires were discovered on a vacant lot behind a signboard. An officer was directed to them by a witness, who testified that the appellant offered to sell him some tires and conducted the witness to the place where the tires were found. This witness reported the fact to the officer, who took possession of the tires. ■ They were identified as the stolen property.
The appellant testified, and admitted trying to sell the tires, but claimed that he *1115was acting for another person; that he was not connected with the theft. The questions of fact were properly submitted to the jury, whose finding that the appellant was the offender is binding upon this court.
The judgment is affirmed.